Title: Thomas Jefferson to Wilson Cary Nicholas, 16 April 1810
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
             
                     Monticello 
                     Apr. 16. 10.
          
          
		     
		  On enquiry of mr Randolph I find his process for rolling his seed corn in plaister varies a little from what I told you. he first dilutes the tar with water stirred into it to such a consistency as will make the plaister adhere. corn is then put into a trough
			 & diluted tar poured on it & stirred till the whole of the grains are perfectly coated. there must be no surplus of the tar more than covers the grains. then put the plaister in and stir
			 the
			 whole until the corn will take up no more, & remains dry enough to be handled. he observed that if the corn was rolled in pure tar & then plaistered, it would become as hard as marbles
			 &
			 would be very late in coming up, & sometimes not come up at all. he takes this process from some Northern practice. I wish you may recieve this in time to correct my imperfect statement of it
			 to
			 you.
          
            Yours affectionately
            
                  Th: Jefferson
          
        